--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT BETWEEN
SFG FINANCIAL CORPORATION AND NCG MARKETS CORPORATION
 
THIS AGREEMENT, made as of the 8th day of March 2010 between NCG MARKETS
CORPORATION (“NCG”),  with an address of 215-15 50th AVENUE, BAYSIDE, NY  11364,
CHANGYING ZHU, LEE CHEN, individuals with an address of 215-15 50th AVENUE,
.BAYSIDE, NEW YORK 11364. NCG, CHANGYING ZHU and LEE CHEN are collectively
hereinafter referred to as SELLERS (“Sellers”) and SFG FINANCIAL CORPORATION,
(“SFG” ) a Delaware Corporation with an address of 575 MADISON AVENUE, NEW YORK,
NEW YORK 10022, hereinafter referred to as PURCHASER.


W I T N E S E T H:


WHEREAS, SELLERS are the Owners of  200 Shares of the issued and outstanding
Shares of NCG Markets Corporation Common Stock, no par value, , such shares
representing100% of the issued and outstanding shares of Capital Stock of NCG
Markets Corporation (the “NCG Common Stock”); and


WHEREAS, NCG is a member of the National Futures Association (the “NFA”)  and
the Commodities Futures Trading Commission (“CFTC”) as a non-guaranteed
Introducing Broker and it is duly registered pursuant to the Commodity Exchange
Act (the “CEA”);


WHEREAS, SELLERS wish to sell to the PURCHASER an aggregate of 100% of the
issued and outstanding shares of the NCG Markets Corporation Common Stock, (“NCG
Common Stock shall hereinafter collectively referred to the “NCG Shares”), which
said Shares of NCG constitutes 100% of the issued and outstanding NCG Shares,
and the PURCHASER is desirous of acquiring the 100% of the NCG Markets
Corporation Shares on the terms and conditions hereinafter set forth; and


WHEREAS, PURCHASER  has agreed to acquire NCG Shares for $50,000 Dollars, and
other good and valuable consideration.


NOW, THEREFORE, in consideration of the mutual agreements herein, the
sufficiency of which is hereby acknowledged, each of the parties hereto agrees
as follows:


    1.               Sale and Delivery of the Securities.  Subject to and
contingent upon the terms and conditions of this Agreement, SELLER hereby agrees
to sell, assign and transfer to the PURCHASER and the PURCHASER hereby agrees to
purchase from SELLER all right, title and interest in NCG Markets Corporation
Common Stock Shares.



--------------------------------------------------------------------------------




    2.               Purchase Price.


(a)         The purchase price for the securities shall be $50,000 Dollars (the
“Purchase Price”), which shall be allocated to SELLER.. The Purchase Price shall
be paid by the delivery to Seller in the form of a certified or bank cashier’s
checks in New York Clearing House Funds, payable to the order of the SELLER or,
at the SELLER’s option, by wire transfer of immediately available funds into the
account designated by the seller.
 
    3.               Closing.
 
(a)    Subject to the fulfillment of the conditions to closing as set forth in
Section 6 herein and conditioned thereon, the closing of the transactions
contemplated thereon, hereby, shall take place subject to the condition
precedent set forth in this Agreement, at the offices of Sichenzia Ross Friedman
Ference LLP, 61 Broadway, New York, New York 10006, at 10:00 a.m. on May 30 ___,
2010 or such other time, date or place as the SELLER and the PURCHASER mutually
agreed upon in writing (the “Closing Date”) and shall be deemed to have been
consummated and become effective for all purposes as of the close of business on
the Closing Date.
 
(b)      At the Closing:
 
       (i)   SELLER shall deliver to the PURCHASER certificate(s) with fully
executed stock powers, signature guaranteed, representing the NCG Common Stock
Shares.
     
       (ii)   PURCHASER shall deliver to the SELLER, , in certified check or
bank check or by wire transfer to the SELLER’s designated bank account, the
Purchase Price.
 
       (iii)    Said shares shall be distributed at the direction of SFG
Financial Corporation (“SFG”) to parties named on an allocation list supplied by
SFG to the Seller prior to Closing.
 
(c)       Within ten (10) days from the Closing Date the SELLER shall prepare
and file such documents as are required by the CFTC, NFA, and applicable states
listing the new additional shareholders of NCG Market Corporation..
 
    4.               Representations and Warranties of SELLER and NCG.
 
SELLERS, jointly and severally, represent, warrant, with such representations,
warranties and agreements surviving the Closing and continuing thereafter, as
follows:
 
    4.1.            Corporate Organization. NCG Markets Corporation is a
corporation duly organized and validly existing in good standing under the laws
of the State of New York and has the corporate power to own its property and to
carry on its business as now being conducted.  NCG Markets Corporation is duly
qualified to transact business and is in good standing in each jurisdiction
wherein the nature of the business transacted by it makes such
qualification.  There are no pending actions or proceedings to limit or impair
NCG Markets Corporation’s power to engage in business or to dissolve NCG.  A
certified copy of the Articles of Incorporation will be ordered from the
Secretary of State of New York and shall be delivered to the Purchaser promptly
upon receipt from New York Secretary of State, but no later than seventy-two
hours prior to Closing.
 
    4.2             Authorized Capital.  The authorized capital stock of NCG
Markets Corporation is 200 shares of Common Stock, no par value, of which 200
are issued and outstanding.  There are no authorized or outstanding options,
warrants or other rights to purchase or encumber any authorized or outstanding
share of stock.
 
    4.3.            Title to NCG Markets Corporation Shares.  SELLERS have good
title, beneficially and of record, to the NCG Markets Corporation Shares, free
and clear of all claims, liens and encumbrances; such shares are validly issued
and outstanding, fully paid and non-assessable; and SELLERS have full legal
right, power and authority to sell, assign and transfer the NCG Markets
Shares.  When delivered as provided in Section 1 of this Agreement, the
certificates for the NCG Markets Corporation Shares so delivered will vest
ownership of such shares of Stock in the PURCHASER free and clear of all claims,
liens and encumbrances of SELLER or created by SELLER, which certificates will
then represent 100% of the outstanding shares of the capital stock of NCG.  NCG
has not created or granted any other option, warrant or right with regard to
shares of NCG Markets Corporation Common Stock.
 
    4.4             Financial Statements.  The audited financial statements of
NCG Markets Corporation for  the year ended December 31, 2009, prepared by
Zhuang Mu Liu and the un-audited financial statements for the twelve months
period ended March 8, 2010 and attached as Annex A (collectively, the “Financial
Statements”), are true and correct, having been prepared in accordance with
statutes, regulations and principles prescribed by the IRS, SEC and CFTC or
other relevant Federal, State or local governmental authority, with statutes,
regulations and principles have been consistently adhered to throughout the
periods indicated, and fairly and accurately indicate the financial condition of
NCG Markets Corporation and the results of its operations as of the date and
throughout the periods indicated.  NCG Markets Corporation had no liabilities or
obligations of any nature, whether accrued, absolute, contingent or otherwise,
including without limitation, tax liabilities due or to become due, except as
disclosed in schedule 4.4.
 
    4.5             CFTC Registration.  NCG Markets Corporation is registered as
an Introducing Broker dealer under the Commodity Exchange Act, and is a member
firm of the CFTC and NFA in good standing.
 
    4.6             CFTC Restrictions. NCG Markets Corporation is subject to the
rules and regulation of the CFTC, NFA and other pertinent regulatory bodies. NCG
Markets Corporation is current in payments incident to all financial obligations
to the aforementioned agencies. .
 

--------------------------------------------------------------------------------


    4.7            Transactions since March 1, 2010.   Except as disclosed
herein, since March 1, 2010, there is no material adverse position or property
of NCG Markets Corporation. Other than provided for herein, NCG Markets
Corporation has not since March 1, 2010:
 
     (a)   issued or sold or made any agreement of any kind to issue or sell any
of the shares of its stock, bonds or other corporate securities, or merged or
consolidated with any other corporation;
 
     (b)   incurred any debt, obligation or liability (fixed or contingent),
except debts, obligations and liabilities incurred in the ordinary course of
business;
 
     (c)   discharged or satisfied any lien or encumbrance or paid any
obligation or liability (fixed or contingent) other than current liabilities
included in the Financial Statements and current liabilities incurred since that
date in the ordinary course of business;
 
     (d)    declared or made any payment or distribution to shareholders;
 
     (e)    purchased or redeemed any shares of its capital stock;
 
     (f)   made any general wage or salary increase or increased compensation of
any officers or management employee nor paid or accrued any bonus or salary
(which is defined herein to include pension and profit sharing contributions) to
Sellers;
 
     (g)   mortgaged, pledged or subjected to lien or otherwise encumbered any
of its assets, tangible or other intangible;
 
     (h)   sold, assigned or transferred any patents, trademarks, trade names,
copyrights, licenses or other intangible assets;
 
     (i)   suffered any event or condition of any character materially and
adversely affecting NCG Markets Corporation’s business or future prospects
(including, without limitation, knowledge of or notification by any state or
federal securities regulatory agency of any violation or claim arising from the
conduct of the securities business);
 
     (j)   suffered any material net operating loss or any extraordinary loss or
waived any rights of substantial value or entered into any transaction not in
the ordinary course of business; or
 
     (k)   become a party to any agreement which affects or may affect
materially and adversely NCG Markets Corporation.
 

--------------------------------------------------------------------------------


    4.8.            Loans; Indebtedness.   NCG Markets Corporation represents
that NCG Markets Corporation has no outstanding loans or indebtedness,
subordinated or otherwise.
 
    4.9            Net Capital.
 
(a)         The net capital of NCG shall comply with rules set forth by the CFTC
and NFA and other pertinent regulatory State and Federal agencies at the date of
this Agreement and on the Closing Date.
 
(b)         Immediately following the Closing, Purchaser shall permit Seller to
withdraw funds held by NCG Markets Corporation, as well as all securities held
in the name of NCG Markets Corporation, and the cash in the bank account
identified in Section 4.23 hereof. Notwithstanding the above, Seller shall cause
to maintain net capital amounts sufficient to insure continued compliance with
all net capital requirements for a period not to exceed the earlier of, the 60th
anniversary day from the Closing or the purchase of NCG Markets Corporation
Common Stock, subject to the receipt of appropriate Regulatory Approval.
 
    4.10           Contracts.   NCG Markets Corporation is not a party to any
written or oral contract, employment contract, contract with any labor union or
association, bonus, pension plan, profit sharing, retirement, stock purchase,
hospitalization, insurance or other plan providing employee benefits; lease with
respect to any property, real or personal, whether as lessor or lessee; contract
or commitment for capital expenditures; or contract (in the ordinary course of
business or otherwise).
 
    4.11           Tax Returns.   All tax returns and reports of NCG Markets
Corporation required by law (including without limitation, all income tax,
unemployment compensation, social security, sales and excise tax laws of the
United States or any state, territory or municipal or political subdivision
thereof) to be filed have been duly filed, and all taxes, assessments,
contributions, fees and other government charges (other than those presently
payable without penalty or interest and those currently being contested in good
faith) which are due and payable as shown by said tax returns or reports have
been paid. NCG Markets Corporation has paid wages or salaries and has withheld
from the salaries and wages of its employees any income taxes required to be
withheld and NCG Markets Corporation is not delinquent in the payment to the
Internal Revenue Service of such funds. NCG Markets Corporation knows and does
not have reasonable grounds to know of any additional assessments or any basis
for any additional assessments in respect to the United States or state taxes
upon or measured by income of NCG Markets Corporation. The Financial Statements
contain adequate provision for all federal income, federal excess profits, state
income, franchise, real property and all other taxes of NCG Markets Corporation,
including interest and penalties in respect thereof, for all periods ended on or
before March 1, 2010.
 
    4.12           Compliance with Laws.   To the best knowledge of NCG Markets
Corporation, neither the execution and delivery of this Agreement nor compliance
with the terms and provisions of this Agreement on the part of SELLER , subject
to the receipt of appropriate regulatory approvals, breach any statute or
regulation of any governmental authority, domestic or foreign, or will at
Closing conflict with or result in a breach of any of the terms, conditions or
provisions of any agreement or instrument to which the SELLER or SFG are a party
or by which they are or may be bound or constitute a default thereunder, or
result in the creation of an  imposition of any lien, charge, encumbrance or
restriction of rights, including rights of termination or cancellation.
 

--------------------------------------------------------------------------------


    4.13           Insurance.   NCG maintains no insurance policies or broker’s
fidelity bonds.
 
    4.14           No Suits Pending or Imminent.   There are no outstanding and
unpaid judgments, liens or security agreements as a result of which NCG Markets
Corporation is or may become a judgment debtor.  Further, there are no actions
at law or equity or SEC or other administrative proceedings or CFTC or NFA
proceedings known to be contemplated or pending against NCG Markets Corporation
or its officers or in which it will be a plaintiff or petitioner.  There are no
actions at law or equity or administrative proceedings pending in which it is
anticipated that NCG Market Corporation will join or be joined as a
party.  There is no litigation pending, contemplated or threatened relating to
the shares or relating to any other ownership interest in NCG Markets
Corporation.   There is no pending, contemplated or threatened litigation or
proposed violation of law or regulation of any nature whatsoever (including, but
not limited to, CFTC, NFA, SEC, OSHA fire codes or similar laws and
regulations).
 
    4.15.           No Dividends.   The Board of Directors of NCG Markets
Corporation has not declared any dividends, nor are there any dividends unpaid
that were declared in an earlier period.
 
    4.16.           No Salary Increases; No New Employees.   Since March 1,
2010, NCG Markets Corporation has not increased any employee’s salary or hired
any new employees.  At the Closing Date, other than as discussed herein, NCG
Markets Corporation will have no contractual obligations to employees.
 
    4.17.           Officers and Directors.   The sole officer and director of
NCG Markets Corporation is Lee Chen.
 
    4.18.           Articles of Incorporation.   The Articles of Incorporation,
as amended to the date hereof, and the By-Laws, as amended to the date hereof,
of NCG Markets Corporation, which are being delivered to the Purchaser
concurrently herewith, are true and correct copies in effect at the date hereof.
 
    4.19.           Minute Books.                                   A copy of
the minute books of NCG Markets Corporation, including minutes of meetings of
stockholders and directors which are being delivered to the Purchaser
concurrently herewith are true, complete and correct copies at the date
hereof.  There are no omissions from such minute books of the minutes of any
meetings, proceedings and/or actions of the stockholders or the Board of
Directors of NCG Markets Corporation or any committee thereof.
 

--------------------------------------------------------------------------------


    4.20.           No Subsidiaries.   NCG Markets Corporation does not have any
subsidiaries and does not own any shares of stock or other securities of or
interest in any other corporation, firm, partnership or association.
 
    4.21.           Contractual
Performance.                                           To the best of NCG’s
knowledge, information and belief, all obligations that NCG has been required to
comply with have been fully satisfied and the Seller is not in default on any
lease, contract, agreement, etc.
 
    4.22.           Other Agreements.   Neither SELLERS nor NCG Markets
Corporation is a party to any agreement, oral, written or otherwise, direct or
indirect, other than this agreement, to sell, option or transfer any shares of
stock of NCG Markets Corporation; any assets of NCG Markets Corporation or
otherwise, nor are the securities of NCG subject to any agreement other than
provided herein.
 
    4.23.           Bank & Brokerage Accounts.   Other than the bank accounts
and Clearing Accounts maintained by NCG as listed schedules on Schedule 4.23,
there are no other depositories where funds of NCG are held.
 
    4.24.           No Misrepresentation.   NCG represents and warrants that no
representation or warranty by NCG in this Agreement and no statement or
certificate furnished to PURCHASER pursuant hereto or in connection with the
transactions contemplated hereby will contain any untrue statement of a material
fact or will omit statements of a material fact necessary to make the statements
contained herein or therein not misleading. NCG has disclosed in writing to
PURCHASER all events, conditions or facts which materially and adversely affect
or have any effect on the condition (financial, business operations, liquidity,
assets, liabilities or obligations) of NCG.
 
    5.           PURCHASER’s Warranties.   The Purchaser represents warrants,
and agrees that the following items shall survive the Closing and continue
thereafter, as follows:
 
     (a)           The PURCHASER has full legal right, power and authority to
enter into this Agreement and to consummate all the transactions hereby
contemplated;
 
     (b)           The PURCHASER is purchasing the Securities for its own
account and investment and not with a view to distribution or resale;
 
     (c)           The PURCHASER acknowledges that all documents, records and
books requested by the PURCHASER have been made available for inspection and
have been inspected by the PURCHASER;
 
           Certain Covenants of SELLER and NGC
 

--------------------------------------------------------------------------------


     (a)             All licenses held by NCG Markets Corporation with the NFA
are valid and in good standing as of the date hereof.
 
    6.               Conditions to Closing.
 
    6.1.            Documents Delivered.   As conditions to Closing, Seller or
the appropriate person holding such item shall deliver:
 
(a)         to the PURCHASER, stock certificates of NCG Markets Corporation, as
provided in Section 1 hereof;
 
    (b)         to the PURCHASER, NCG’s books of account and business records,
tax returns, minute book, stock transfer book, blank stock certificates and
seal;
 
(c)         to the PURCHASER, copies of all agreements, contracts and leases to
which NCG is a party;
 
(d)         to the PURCHASER, any other documents so requested related to this
transaction.
 
    6.2.            Conditions Precedent.
 
(a)          The representations, warranties, covenants and agreements of the
SELLER herein are conditions precedent to this Agreement.  The breach by the
SELLER of any of the aforesaid Sections shall entitle the other party to rescind
this Agreement at any time after discovery of said breach and to recover upon
demand any and all sums paid hereunder as well as any other damages resulting
there from, whether direct or consequential.
 
(b)         The obligations of PURCHASER under this Agreement, including without
limitation, PURCHASER’s obligation to consummate the transactions contemplated
hereby, are subject to the receipt of appropriate regulatory approvals prior to
Closing, as may be necessary.
 
    6.3.            Due Diligence.   PURCHASER shall have contemplated to its
full satisfaction diligence of NCG Markets Corporation and shall have been
provided with full access to all documents, records and other information.
 
    7.               Indemnification.   The Parties the Agreement agree agrees
to indemnify and hold each Party, and its successors and assigns, harmless from
all claims, actions, proceedings, damages, expenses, liabilities and/or
judgments of whatsoever nature arising out of or in connection with any and all
transactions, business, or occurrences of any kind resulting from the Seller’s
ownership or operation of NCG Markets Corporation.  The PURCHASER, or its
successors and assigns, shall notify SELLER of any such liability, asserted
liability, or any claims against PURCHASER, with reasonable promptness:
provided, however, that the failure to notify Seller shall not impact in any
manner SELLER’s indemnification obligations hereunder.
 
    8.              Miscellaneous.
 
    8.1.           Laws of New York to Govern.   This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to the conflicts of laws, principles, thereof and the actual
domicile of the parties.
 
    8.2.           Notices.   All notices, requests, demands and other
communications hereunder shall be deemed given only if in writing, signed by
sender and delivered at or mailed (by certified or registered mail, postage
prepaid) to the receiving party’s address below or to such other address as the
receiving party may designate beforehand by giving notice, referring to this
Agreement, to the sender.
 
    8.3.           Headings.   The headings in this Agreement are inserted for
convenience only and do not constitute a part hereof.
 
    8.4.           Agreement Binding.   This Agreement is binding upon and shall
insure to the benefit of the parties heirs, executors, administrators,
successors and assigns.
 
    8.5            Finder.                           Seller represents that
there are no finder fees being paid in connection with this Agreement.
   
    8.6.           Amendments.  This Agreement may not be modified, amended or
terminated except by agreement in writing executed by the parties hereto.
 
    8.7.           Survival. The parties agree that all warranties,
representations, covenants and obligations contained herein shall
(notwithstanding any investigation or inquiry which any party hereto or any
representative of any party hereto may have made) forever survive the execution,
delivery and closing of this Agreement and any and all documents delivered in
connection herewith and any and all performances in accordance herewith.
 
    8.8.           Counterparts.   This Agreement may be signed in one or more
counterparts with the same effect as if the parties signed the same
document.  All counterparts shall be construed together and shall constitute one
document.
 
    8.9.           Confidentiality. Unless otherwise required by law, the
parties hereto agree not to disclose any and all terms of this Agreement or any
document related to the sale by this Agreement to a third party.
   
    8.10.          Severability. In the event that any one or more of the
provisions contained in the Agreement or any application thereof shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this agreement and other
applications thereof shall not in any way be affected or impaired.
 
    8.11.          Entire Agreement. This Agreement and all schedules hereto,
all of which are hereby made as part hereof as if fully set forth in the
Agreement, contain the entire agreement between the parties with respect to the
transaction contemplated herein and supersede all prior agreements or
understandings between the parties related to the transaction contemplated by
this Agreement.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned parties have hereunder set their hands as of
the date set forth below.
 
Signatures
 
 
SFG Financial Corporation
 
/s/ Michael C. Caska             
 
BY:  Michael C. Caska
Dated: March 8, 2010
Title: Chief Executive Officer
     
NCG Markets Corporation, Inc.
     
/s/ Lee Chen        
 Dated: March 8, 2010
BY: Lee Chen
 
Title:  President
     
/s/ Lee Chen
Dated: March 8, 2010
Lee Chen
     
/s/ Changying Zhu
Dated: March 8, 2010
Changying Zhu
 

 

--------------------------------------------------------------------------------

 